FOLEY, J.
This is an appeal from an order of the Lane County Circuit Court issued pursuant to a writ of review proceeding. ORS 34.010 et seq. The circuit *521court remanded the order of the Lane County Board of Commissioners (Board), which denied petitioner a temporary permit to use an existing structure for a non-complying use, for the entry of specific findings of fact and conclusions of law. Petitioner alleged that the Board violated the Public Meetings Law, ORS 192.610 to 192.690, and requested reversal of the Board’s order for that reason. The circuit court refused relief.
In his sole assignment of error petitioner contends that the circuit court “erred in failing to reverse the decision of [the Board] for failure to comply with the Public Meeting[s] Law * *
ORS 192.680 provides:
“* * * No decision shall be voided by the court solely because of a violation of ORS 192.610 to 192.690.”
Petitioner argues that there is a distinction between “reverse” and “void.” In the context of this ease, such a distinction, if any, is one without a difference. A reversal would have the effect of voiding the Board’s decision.
Affirmed.